Citation Nr: 1534583	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  11-21 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The Veteran served on active duty from October 1975 to August 1984. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2010 rating decision issued by the VA Regional Office (RO) in Waco, Texas.  

In June 2015, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record.


FINDING OF FACT

The competent and probative evidence is against a finding that the Veteran's currently diagnosed right and left ankle disabilities had their onset in service or are otherwise related to active duty; arthritis of the ankles was not exhibited within the first post-service year and symptoms of arthritis have not been continuous since service separation.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a right ankle disability are not met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria to establish service connection for a left ankle disability are not met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Introductory Matters

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ('38 U.S.C.A.'); regulations published in the Title 38 of the Code of Federal Regulations ('38 C.F.R.') and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to 'Fed. Cir.') and the Court of Appeals for Veterans Claims (as noted by citations to 'Vet. App.').

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

II. Duties to Notify and Assist

The VCAA duty to notify was satisfied by way of pre-adjudicatory letters the RO sent to the Veteran in June 2010 and July 2010.  Collectively, these letters informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising how disability ratings and effective dates are assigned.  The Veteran has received all required notice concerning the claims.  Thereafter, this claim was readjudicated by way of a June 2011 statement of the case and a February 2015 supplemental statement of the case.  

VA also has a duty to assist a veteran in the development of a claim. This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished. The claims file contains the Veteran's STRs, VA medical evidence, medical evidence from Correctional Managed Care, copy of a USA Today article regarding ankle sprains, a hearing transcript, and his statements in support of his claims.  

The Veteran was afforded a February 2015 VA examination to assist in determining the nature and etiology of his bilateral ankle disability.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board observes that during the June 2015 Travel Board hearing, the Veteran appeared to challenge the adequacy of the February 2015 VA examination, stating that the examiner just asked him some questions and sent him to get x-rays.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The United States Court of Appeals for the Federal Circuit (Federal Court) has held that VA examinations are presumed to be adequate absent a specific challenge as to their adequacy.  See Sickels v. Shinseki, 643 F.3d, 1362, 1366 (Fed. Cir. 2011).  Moreover, there is a presumption of regularity under which it is assumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  The presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307 (1999); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Here, the Board finds that the Veteran's assertion suggesting that the examination was not adequate is not sufficient to overcome the presumption that the VA examination was performed correctly.  See id.  Moreover, the Veteran has not specified any additional information or evidence that he felt was not acknowledged during the examination and the Board cannot discern any.  Without a specific basis for challenging the adequacy of the examination, the Board presumes the competency of the June 2015 examiner and finds that the examination was adequate.  Thus, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

For these reasons, the Board is satisfied that VA has fulfilled the duties to notify and assist required by the VCAA.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VA employee who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

At the June 2015 Travel Board hearing, the VLJ identified the issues on appeal and clearly addressed the unsubstantiated element in this case which is probative evidence relating the current ankle disabilities to service.  Also, the VLJ identified possible sources of evidence that may have been overlooked.  For these reasons, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) have been fulfilled.



III.  Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran is currently diagnosed with degenerative joint disease (i.e., arthritis) in each ankle.  Arthritis is considered a "chronic disease" listed under 38 C.F.R. § 3.309(a), therefore the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

IV.  Analysis

The Veteran asserts that he has a bilateral ankle disability that had its onset during service.  He maintains that the rigors of military service while wearing "standard-issue" combat boots took a toll on his ankles.  See Veteran's May and June 2010 statements.

The medical evidence demonstrates that he has disability in both ankles, currently diagnosed as chronic ankle pain and degenerative arthritis.  See December 2007 Correctional Managed Care clinic notes and x-ray report showing mild degenerative changes in right ankle, and posttraumatic and degenerative changes in the left ankle.  See also, February 2015 VA examination report. 

With regard to the element of in-service incurrence, the Veteran presented to the clinic in October 1982 with complaints of left ankle pain after being hit multiple times with a bowling ball.  Examination revealed some swelling and tenderness in the ankle with normal range of motion.  X-rays of the left ankle were negative for fracture.  There are no subsequent left ankle complaints or treatment.  There is no entirely no evidence of any right ankle complaints or treatment during service.  In anticipation of service discharge, the Veteran completed a Report of Medical History in June 1984 on which he checked the box "No" when asked whether he had or had had "bone, joint, or other deformity."  He did report having had arthritis, but in the comments section, he clarified that he was referring to arthritis in his right knee.  There is no reference to any arthritis in the ankles or any other ankle disability.   In addition, the military physician who conducted the June 1984 "Chapter 13" separation examination determined that clinical evaluation of the Veteran's lower extremities was normal. 

The Board affords great probative weight to the Veteran's STRs, particularly the June 1984 separation medical history and examination reports.  They are probative both as to the Veteran's subjective reports and their resulting objective findings, and were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).   

Left ankle complaints are not shown again in the record until the Veteran fractured his left ankle in 1991 and as a result underwent an open-reduction and internal fixation.  The first evidence of any right ankle problems is shown in 2004 when he suffered a sprain.  While the absence of any mention of relevant complaints or symptoms after service is not dispositive, the fact of this chronology must be considered as it bears upon the question of nexus between the Veteran's claimed disability resulting from service and his current diagnosis.  See Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and can weigh against the claim).

Moreover, the record lacks competent and probative evidence of a nexus between the current ankle disabilities and service.  After examining the Veteran and reviewing his claims file, a February 2015 VA medical examiner determined that the Veteran's claimed right and left ankle disabilities were less likely as not incurred in or caused by service, or any event therein.  The examiner acknowledged the in-service left ankle injury, but highlighted the fact that this was the only episode of left ankle injury in service and that injury did not result in a major ankle injury such as a fracture.  The examiner also addressed the Veteran's contention that his bilateral ankle disability was caused by continuous and excessive pounding on his ankle joints during service, by noting that the Veteran's activities in service, without a major ankle injury, would not cause degeneration in the ankle joints.  The examiner stated further that, by the Veteran's own admission, he did not have problems with his ankles until after service in 1991 (left ankle) and in 2004 (right ankle). 

The Board assigns the February 2015 VA opinion great probative weight.  In arriving at the opinion that the right and left ankle disabilities are less likely related to service, the examiner examined the Veteran, had the benefit of reviewing the entire claims file, to include the STRs and the lay statements provided, and presented a clear rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

A layperson, such as the Veteran, is competent to report observable symptoms, experiencing pain in his ankles.  However, the question of whether his current ankle disabilities are related to his service is a complex medical question, not capable of lay observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308 -09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins).   Because the evidence does not indicate that Veteran has the appropriate training, experience, or expertise to provide a medical opinion concerning an ankle disability, he is not competent to comment on the etiology of his current ankle disabilities.  The competent evidence outweighs the unsubstantiated lay reports regarding etiology.

In addition, there is no medical evidence that arthritis of the right and/or left ankles was manifested (to any degree) during the first post-service year.  In fact, the first x-ray evidence of arthritis of the right and left ankles is not shown until December 2007, which is approximately twenty-three years and four months after service discharge.  Accordingly, the legal authority governing presumptive service connection for arthritis as a chronic disease is not for application.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for the Veteran's bilateral ankle disability based on chronicity or continuity of symptomatology is for consideration, as arthritis is a chronic disease listed in 38 C.F.R. § 3.309(a).  However, neither chronicity nor continuity of symptomatology has been demonstrated.  To the contrary, as noted, the STRs show one injury to the left ankle during service and this injury resulted in swelling and tenderness, and the remaining STRs, to include the Veteran's separation examination report, are completely negative for any left ankle complaints, treatment, or diagnoses.  Further, there is entirely no evidence of any right ankle complaints, treatment, or diagnoses in the STRs, as noted above.  The Board therefore concludes that the weight of the evidence demonstrates that the Veteran did not experience chronic symptoms of a right and/or left ankle disability in service.  38 C.F.R. § 3.303(b).

Regarding continuous ankle symptomatology since his discharge from service in 1975, the Veteran indicated that pain would come and go.  The Board notes that this is not inconsistent with the VA examiner's opinion.  Here, since service separation, serious left ankle symptoms are not shown until he fractured his left ankle in 1991, and right ankle symptoms are first shown in 2004.  Although the Veteran has competently reported having had ankle pain ever service discharge, his lay assertions as to continuing symptoms since service are outweighed by the highly probative medical opinion.  Most critically, the Veteran's essential contention of a nexus between his current right and left ankle disabilities and service has been fully investigated as mandated by the Court's decision in Jandreau.  

While the Board is sympathetic to the Veteran's claim, VA (including the Board) is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c)  The Board is without authority to grant benefits simply on the basis that it might be perceived as equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Indeed, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress." Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992). 

For the reasons and bases discussed above, the competent and probative evidence indicates that his current right and left ankle arthritis, diagnosed years after service separation, is less likely than not related to his active service.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the preponderance of the evidence is against this claim and the appeal must be denied.


ORDER

Service connection for a right ankle disability is denied. 

Service connection for a left ankle disability is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


